Citation Nr: 0019889	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the 50 percent evaluation for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to connection for PTSD, and assigned a 
10 percent rating thereto.  The veteran subsequently 
perfected an appeal of that decision disagreeing with the 
assigned rating.  In a November 1998 decision, the RO 
increased the evaluation of the veteran's PTSD to 50 percent 
disabling, effective April 30, 1997, the date of the claim.  
The veteran has maintained his disagreement of this 
evaluation.  A video conference hearing on this claim was 
held on April 26, 2000, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At his April 2000 hearing before a member of the Board, the 
veteran testified that his psychiatric condition had gotten 
worse since his 1998 VA examination.  He specifically 
testified that he avoids others, does not socialize at all, 
and does not sleep more than an hour at a time primarily due 
to nightmares.  He also stated that he had been receiving 
treatment at the VA medical center in Gainesville, Florida.  
A review of the record shows that these treatment records are 
not in the claims file.  Additionally, based on his testimony 
concerning increased symptomatology, the Board finds an 
examination to determine his current level of impairment is 
appropriate.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) recently held that, where the issue involves 
an appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, the veteran must be informed of the scope of the 
issue; the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date of 
claim), as well as a prospective rating.  Id.  Thus, because 
the veteran's appeal has arisen from his original grant of 
service connection for PTSD, the RO must consider whether 
staged ratings are warranted by the evidence, and explicitly 
note that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Gainesville, 
Florida, from April 1996 to the present.

2.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination in order to 
ascertain the severity of his PTSD.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiner prior to his or her evaluation 
of the veteran.  After reviewing the 
claims folder and examining the veteran, 
the examiner should, on the examination 
report, indicate an opinion as to the 
degree of industrial/occupational and 
social impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings for any part of the appeal period 
are appropriate.  If the decision as to 
any issue remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the rating assigned for the 
service-connected PTSD, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




